Case 1:19-cr-00373-PGG Document 126 Filed 01/07/20 Page 1 of 1
Case 1:19-cr-00373-PGG Document 126-1 Filed 01/07/20 Page 1 of 1
Case 1:19-cr-00373-PGG Document 126-2 Filed 01/07/20 Page 1 of 1
Case 1:19-cr-00373-PGG Document 126-3 Filed 01/07/20 Page 1 of 1
     Case 1:19-cr-00373-PGG Document 126-4 Filed 01/07/20 Page 1 of 1




UNITED STATES OF AMERICA,
                                                            cr
                                                         19 xx 373   PGG

MICHAEL AVENATTI,



                   HOWARD M. SREBNICK




   FLORIDA and CALIFORNIA


                    HOWARD M. SREBNICK
              Black Srebnick Kornspan & Stumpf, P.A.

            201 S. Biscayne Boulevard, Suite 1300
                  Miami, Florida 33131
                  (305)371-6421 and FAX (305) 358-2006


   MICHAEL AVENATTI
